Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The closest prior art is Dastillung et al. US Publication 2017/0291859 who teaches a process producing butadiene from an ethanol feed comprising at least 80% by weight of ethanol, 
A) converting ethanol to acetaldehyde, comprising at least one reaction section supplied with at least a fraction of ethanol-rich effluent obtained from step E1), operated at a pressure in the range 0.1 to 1.0 MPa and at a temperature in the range 200 ° C. to 500 °C. in the presence of a catalyst, and a separation section for separating the effluent from said reaction section into at least one hydrogen effluent in the gaseous form and an ethanol/acetaldehyde effluent in the liquid form;  
B) a step for conversion into butadiene, comprising at least one reaction section supplied with at least a fraction of said ethanol/acetaldehyde effluent obtained from step A), with an ethanol-rich liquid obtained from step C1), with a fraction of the acetaldehyde-rich effluent obtained from step E1), operated in the presence of a catalyst, at a temperature in the range 300 °C. to 400 °C., and at a pressure in the range 0.1 to 1.0 MPa, the supply flow rates being regulated such that the ethanol/acetaldehyde molar ratio at the inlet to said reaction section is in the range 1 to 5, and a separation section for separating the effluent from said reaction section into at least one gaseous effluent and a liquid effluent;  
C1) a hydrogen treatment step, comprising at least one compression section compressing said hydrogen effluent obtained from step A) to a pressure in the range 0.1 to 1.0 MPa, and a gas-liquid scrubbing section supplied, at a temperature in the range 15 °C. to -30 °C., with a fraction of said ethanol effluent obtained from step E1) and with a fraction of said ethanol/acetaldehyde effluent obtained from step A), and supplied, at a temperature in the range 25 °C. to 60 °C., with said compressed hydrogen effluent, and producing at least one liquid ethanol-rich effluent and a purified hydrogen effluent;  
D1) a step for extraction of butadiene;
E1) an effluent treatment step supplied with at least the ater/ethanol/acetaldehyde raffinate obtained from step E2), and producing at least one ethanol-rich effluent, an acetaldehyde-rich effluent and a water-rich effluent;  
E2) a step for eliminating impurities and brown oils, supplied with at least the ethanol/acetaldehyde/water effluent obtained from step D1), and with the water-rich effluent obtained from step E1), and producing at least one water/ethanol/acetaldehyde raffinate, a light brown oil effluent and a heavy brown oil effluent.
Dastillung does not teach or fairly suggest wherein an amount of either one or both of the ethanol-containing gas and the acetaldehyde-containing gas are mixed with an intermediate gas in the step B3* is adjusted, based on results of monitoring the ethanol/acetaldehyde molar ratio in the intermediate gas supplied to the second reactor by an analyzer connected between the second reactor and a position where the ethanol-containing gas and the acetaldehyde-containing gas are mixed with the intermediate gas. The step B3 gas is obtained by mixing the ethanol-containing gas obtained by vaporizing an ethanol feed and acetaldehyde gas obtained from distilling intermediate effluent.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON PREGLER whose telephone number is (571)270-5051. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON PREGLER/           Primary Examiner, Art Unit 1772